DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al (7,199,924).
As to claim 1, Brown et al disclose (fig. 7A) an apparatus (700) comprising: a diffractive grating (two gratings) configured to receive multiple output beams (laser beam outputs) from an array of laser sources (MOPA lasers 550), (column 32, lines 36-44); one or more optical elements (two gratings) configured to receive, direct, and focus multiple zeroth-order light beams (laser beam outputs), the zeroth-order light beams (laser beam outputs) comprising portions of the output beams (laser beam outputs) reflected (reflect) off the diffractive grating (two grating); and a detector (711, 712, 713, 714) configured to receive the zeroth-order light beams (laser beam outputs) from at least one of the one or more optical elements (two gratings) and process the zeroth-order light beams (laser beam outputs) to generate diagnostic information (not aligned, i.e. the beam does not hit the single spot on the second diffraction grating, wavelength adjusted, laser beams drifts off center) via diagnostic circuits (709, 731, 732, 786), (column 32, lines 54-67, column 33, lines 1-37).
As to claim 2, Brown et al disclose (fig. 7A) the apparatus (700) wherein the one or more optical elements (two gratings) comprise at least one fold mirror (reflective surface, dielectric mirror), (column 35, lines 29-37) configured to direct the zeroth-order light beams (laser light beams) toward the detector (711-714), (column 33, lines 1-5). 
As to claim 3, Brown et al disclose (fig. 7A) the apparatus (700) wherein each of the zeroth-order light beams (laser light beams) corresponds to one of the output beams (90’), (column 32, lines 54-65).
As to claim 5, Brown et al disclose (fig. 7A) the apparatus (700) wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) is configured to indicate a problem (wavelengths not aligned) with at least one of the laser sources (MOPA lasers) without a need to turn the laser sources (MOPA lasers) on and off (on, off) one at a time, (column 34, lines 5-12).
As to claim 6, Brown et al disclose (fig. 7A) the apparatus (700) wherein the problem (wavelengths not aligned) with the at least one of the laser sources (MOPA lasers) comprises at least one of: a misalignment in position (wavelength not aligned), (column 32, lines 66-column 33, lines 1-7). 
As to claim 7, Brown et al disclose (fig. 7A) the apparatus (700) wherein a distance between the one or more optical elements (two gratings) and the detector (711-714) is less than six inches, (column 33, lines 1-7).
As to claim 8, Brown et al disclose (fig. 7A) a system (700) comprising: a fiber launch array (plurality of MOPA fiber lasers) comprising multiple laser sources (MOPA lasers) configured to generate multiple output beams (laser beam output), (column 32, lines 36-44); a diffractive grating (two gratings) configured to receive the multiple output beams (laser beam outputs) from the multiple laser sources (MOPA lasers); one or more optical elements (two gratings) configured to receive, direct, and focus multiple zeroth-order light beams (laser beam outputs), the zeroth-order light beams (laser beam outputs) comprising portions of the output beams (laser beam outputs) reflected (reflected) off the diffractive grating (two gratings); and a detector (711-714) configured to receive the zeroth-order light beams (laser beam outputs) from at least one of the one or more optical elements (two gratings) and process the zeroth-order light beams (laser beam outputs) to generate diagnostic information (not aligned, i.e. the beam does not hit the single spot on the second diffraction grating, wavelength adjusted, laser beams drifts off center) via diagnostic circuits (709, 731, 732, 786), (column 32, lines 54-67, column 33, lines 1-37).
As to claim 9, Brown et al disclose (fig. 7A) the apparatus (700) wherein the one or more optical elements (two gratings) comprise at least one fold mirror (reflective surface, dielectric mirror), (column 35, lines 29-37) configured to direct the zeroth-order light beams (laser light beams) toward the detector (711-714), (column 33, lines 1-5). 
As to claim 10, Brown et al disclose (fig. 7A) the apparatus (700) wherein each of the zeroth-order light beams (laser light beams) corresponds to one of the output beams (90’), (column 32, lines 54-65).
As to claim 12, Brown et al disclose (fig. 7A) the apparatus (700) wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) is configured to indicate a problem (wavelengths not aligned) with at least one of the laser sources (MOPA lasers) without a need to turn the laser sources (MOPA lasers) on and off (on, off) one at a time, (column 34, lines 5-12).
As to claim 13, Brown et al disclose (fig. 7A) the apparatus (700) wherein the problem (wavelengths not aligned) with the at least one of the laser sources (MOPA lasers) comprises at least one of: a misalignment in position (wavelength not aligned), (column 32, lines 66-column 33, lines 1-7). 
As to claim 14, Brown et al disclose (fig. 7A) the apparatus (700) wherein a distance between the one or more optical elements (two gratings) and the detector (711-714) is less than six inches, (column 33, lines 1-7).
16. 	As to claim 15, Brown et al disclose (fig. 7A) the system (700) further comprising: transform optics (130) configured to collimate (each component of output beam 90’ will be parallel), (column 32, lines 54-66) the output beams (laser beam outputs) before the output beams (laser beam outputs) are received at the diffractive grating (grating), (column 32, lines 41-44).
17. 	As to claim 16, Brown et al disclose (fig. 7A) a method comprising: generating multiple output beams (laser beam outputs) at a fiber launch array (MOPA fiber lasers) comprising multiple laser sources (MOPA lasers), (column 32, lines 36-51); receiving the multiple output beams (laser beam outputs) from the multiple laser sources (MOPA lasers) at a diffractive grating (two gratings); receiving, directing, and focusing multiple zeroth-order light beams (laser beam outputs) using one or more optical elements (two gratings), the zeroth-order light beams (laser beam outputs) comprising portions of the output beams (laser beam outputs) reflected (reflected) off the diffractive grating (two gratings); receiving the zeroth-order light beams (laser beam outputs) from at least one of the one or more optical elements (two gratings) at a detector (711-714); and processing the zeroth-order light beams (laser output beams) to generate diagnostic information (not aligned, i.e. the beam does not hit the single spot on the second diffraction grating, wavelength adjusted, laser beams drifts off center) via diagnostic circuits (709, 731, 732, 786), (column 32, lines 54-67, column 33, lines 1-37).
18. 	As to claim 17, Brown et al disclose (fig. 7A) the method further comprising: collimating  the output beams (each component of output beam 90’ will be parallel), (column 32, lines 54-66) using transform optics (130) before the output beams (laser output beams) are received at the diffractive grating (two gratings), (column 32, lines 41-44).
19. 	As to claim 19, Brown et al disclose (fig. 7A) the method wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) is configured to indicate a problem (wavelengths not aligned) with at least one of the laser sources (MOPA lasers) without a need to turn the laser sources (MOPA lasers) on and off (on, off) one at a time, (column 34, lines 5-12).
20. 	As to claim 20, Brown et al disclose (fig. 7A) the method wherein the problem (wavelengths not aligned) with the at least one of the laser sources (MOPA lasers) comprises at least one of: a misalignment in position (wavelength not aligned), (column 32, lines 66-column 33, lines 1-7). 
Claim Rejections - 35 USC § 103
21. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

22. 	Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (7,199,924) in view of Amirparviz (9,329,388).
23. 	As to claims 4, 11, 18, Brown et al disclose (fig. 7A) the apparatus (700)/method wherein the diagnostic information (wavelength off center, wavelength not aligned, wavelength drift) comprises information (wavelength off center, wavelength not aligned, wavelength drift) for presenting multiple light points (parallel beams) in an arrangement that corresponds to the array of laser sources (MOPA lasers), (column 32, lines 34-51). Brown et al fail to disclose a display. Amirparviz discloses (fig. 1) a display (100, 115) for projecting light to be viewed by passenger (130), (column 2, lines 46-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Brown et al to include a display as taught by Amirparviz in order to capture laser beams outputs to diagnosed light level variation resulting in improved light power output on a display for more precise analysis.
Conclusion
24. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878